DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021 has been entered. 

Election/Restrictions
Applicant elected Group I (apparatus claims 1-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner (US 2016/0038203), in view of Miller (US 2382019).
Huebner discloses a bone screw (Fig. 1) comprising a body (Fig. 1) extending from a proximal end (14) to a distal end (12) spaced from the proximal end in a distal direction (Fig. 1), the body defining a central axis oriented along the distal direction (Fig. 1; the longitudinal axis of the screw), the body defining a core surface (16 points to the core surface) spaced from the central axis along a radial direction that is substantially perpendicular to the distal direction (Fig. 1), the body further comprising: a head (26) having a main head portion (upper portion of head) and a neck (transition point between 
However, Huebner does not disclose the ratio of the minor head diameter value to the minor shaft diameter value to be at least 1.25:1. Huebner discloses this ratio to be 2.8mm for the root diameter of the head section (Fig. 1; 26) and 2.4mm for the shaft section (24 and 28). Therefore, he teaches 1.16667: 1 ratio.
Miller teaches a screw that comprises a single continuous thread (Fig. 1; col. 1, lines 12-15) wherein the ratio between the minor head diameter and the minor shaft diameter is approximately 2.33:1 (used Fig. 1 to get the measurements).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the root diameters of each portion to be like that taught by Miller, in order to create a compound screw that can drive into unbored material and the lesser diameter section is easier to enter the material (col.2, lines 11-20). Also, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the root diameters, since it has been held that where the general conditions of a claim are disclosed (slightly larger head root diameter relative to the shaft root diameter) in the prior art, discovering the optimum or workable ranges .

Response to Arguments
In response to Applicant’s arguments geared towards the 103 rejection of Huebner and optimizing the minor shaft and minor head diameters, the Examiner respectfully disagrees. As previously noted, Huebner teaches a similar structure to that of the Applicant’s device, so the general conditions are shown and optimizing that ratio only requires routine skill in the art. During the after final interview (filed March 9, 2021) it was mentioned how the applicant has developed a process to keep the continuous single thread while increasing the root diameter to such extremes is more than just optimizing. Upon further search and consideration of this information the prior art was searched in more depth. The cited references along with the Miller reference used above appears to show many teachings of a single continuous thread wherein a transition between two sections of a screw is well-known in the art to have ratios of at least 1.2:1 and even 1.5:1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.